George, J.
The plaintiff in error, after'his trial and conviction, filed an extraordinary motion for a new trial, upon the ground that one of the jurors who returned the verdict of guilty against him was related within the prohibited degrees of affinity to a deceased stockholder in the prosecuting corporation, and alleged that such relationship was unknown to the movant or his counsel at the time of the trial, and could not, by the exercise of ordinary diligence, have been discovered. The evidence produced by the State on the hearing of the extraordinary motion authorized the trial judge, sitting as a trior of this issue, to find that such relationship was known to the movant’s counsel; and the discretion of the presiding judge in overruling the extraordinary motion will not be disturbed. Brown v. State, 141 Ga. 783, 786 (82 S. E. 238).

Judgment alfirmed.


Wade, O. J., and Luke, J., concur.